Daly, J.
The corporation being the owner and McOliff the contractor, it should appear by the complaint that the work was performed and that the materials were furnished by the plaintiff to McOliff, in conformity with the terms of the contract made by McOliff with the owner, the corporation.
This was essential to the right of lien.
The complaint contains no such averment, nor does that fact appear even by the notice filed with the county clerk. No right of action was shown in the complaint, and no injunction can be granted.
Motion for an injunction denied.